DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species in the reply filed on 9/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langlinais et al. (hereafter Langlinais; US 20180375364 A1)
Regarding claim 4, Langlinais discloses a system comprising:
a plurality of buck-boost amplifiers (one for providing power to 406s and one for providing power to 404s, Fig. 4A, they share common inductors and switches; [0063]) that are connected to a battery (434) and that drive respective loads (load(s) in 406(s),loads in 404(s)), wherein each of the plurality of buck-boost amplifiers includes a plurality of inductors (410, 408) and a plurality of switches (418- 432) connected to the plurality of inductors (410, 408); and
a controller (412, 414, 416) that drives the plurality of switches (418-432) to utilize one or more of the plurality of inductors (410, 408) based on an amount of power used by each of the plurality of buck-boost amplifiers to drive the respective loads ([0063]) (e.g., determine whether the battery has sufficient  amount of power for driving 404 or 406 as discussed in [0067] and in [0069], controlling the switches as discussed in [0068] and [0069]).
Regarding claim 8, Langlinais shows that  the loads include speakers, piezo elements, or motors ([0004], [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Langlinais.
Regarding claim 5, Langlinais fails to explicitly show one buck-boost amplifier of the plurality of buck-boost amplifiers drives an associated load with more power than an average or peak power of the plurality of buck-boost amplifiers. However, Langlinais teaches driving one or more high-voltage loads (406) and driving one or low-voltage load (404). One example given in Langlinais states that the high-voltage requirement is 3.6V and low-voltage requirement is 3.0V ([0055]). The power is calculated as voltage times current, or voltage square divided by load resistance. When the load resistance is same for subsystems 406 and 404, the power for driving a high-voltage subsystem (406) is more than the average power of the subsystem 406 (3.6V) and 404 (3V). Thus, it would have been obvious to one of ordinary skill in the art that Langlinais teaches a system that can drive plural subsystems with different voltage requirements, including one subsystem required with more power than an average of the plurality subsystems.
Regarding claim 7, Langlinais fails to show well switching devices. Langlinais teaches general FETs. One skilled in the art would have expected that any specific type that provides the same function, including well transistors, could be used without generating any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify Langlinais by using any well known transistor design, including well transistor, as the switch because it is considered as a matter of design preference.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PING LEE/Primary Examiner, Art Unit 2654